 1
                             UNITED STATES DISTRICT COURT
 2                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 3

 4      DIRECT RADIOLOGY, LLC,

                              Plaintiff,
 5
           v.
 6                                                       C17-67 TSZ
        RADIANT MEDICAL IMAGING,
 7                                                       ORDER
        LLC; MARQUIS DIAGNOSTIC
        IMAGING OF ARIZONA, LLC; and
 8
        DVR ACQUISITION, LLC,
 9                            Defendants.
10
            By Minute Order dated July 29, 2019, docket no. 39, the Court directed plaintiff to
11
     show cause why this action should not be dismissed for failing to comply with the Minute
12
     Order entered March 2, 2018, docket no. 37, requiring a Joint Status Report. Having
13
     received no response to the “show cause” Minute Order, and no Joint Status Report
14
     having been timely filed, this action is hereby DISMISSED without prejudice. See Fed.
15
     R. Civ. P. 41(b); see also Wallace v. Hinton, 2000 WL 1728285 (9th Cir. Nov. 20, 2000)
16
     (affirming dismissal without prejudice for failure to timely file a joint status report (citing
17
     Malone v. U.S. Postal Serv., 833 F.2d 128, 132 (9th Cir. 1987))).
18
            The Clerk is directed to send a copy of this Order to all counsel of record.
19
            IT IS SO ORDERED.
20
            Dated this 26th day of August, 2019.
21

22
                                                        A
                                                        Thomas S. Zilly
23                                                      United States District Judge
     ORDER - 1
